DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 have been rejected.

Examiner’s Comments

Construction
Claim 12 recites in relevant parts:
generating a second hash based upon the first hash and the content identifier; causing a block to be added to a blockchain maintained by a plurality of computing devices in a blockchain network, the block comprising the second hash, wherein the plurality of computing devices achieves a consensus with respect to addition of the block to the blockchain, wherein a transaction identifier and a key are produced responsive to the consensus being achieved;
responsive to the consensus being achieved, storing the transaction identifier and the key in the data store; and
responsive to receiving a second transaction request comprising an identifier for the computer-readable content from a second computing device of a second enterprise, providing the second computing device with access to the computer- readable content based upon the identifier for the computer-readable content, the block in the blockchain, the transaction identifier, and the key.

Id (emphasis added).
Claim 18, which depends on claim 12, recites that the same key is capable of decrypting and encrypting: wherein the computer-readable content is encrypted using the key, wherein the computer-readable content is decrypted using the key when the second computing device is provided with access to the computer-readable content.

Reading in light of the Spec., the word “key” appears (16) times without the use of any terms of art associated with asymmetric and symmetric cryptography. For example, para. 0026 discloses in part: “In an embodiment, the off-chain content 118 may be encrypted and decrypted via a key produced via a blockchain network.” (Emphasis added.) The contemplation places the key in the backend with the word “via” and focuses the contemplation on the encryption/decryption of the content as optional.
As such, the best reading of para. 0026 is: the content may or may not be encrypted/decrypted with the same key of the symmetric key. Examiner is not taking the paragraph to mean that: the key may or may not be capable of encryption+decryption (i.e., may or may not be symmetric as opposed asymmetric). Other paras. for the key are immaterial and do not shed more light on the subject.
Even though Applicant uses the word “key,” which appears to be broad, Examiner is taking the key in the independent claim 12 as a symmetric key since there is a singular contemplation for the key itself.
Claim 12
Reasonable Construction upon Reading Spec as a Whole
key
symmetric key


If Applicant disagrees that the reading is too narrow, they should offer evidence (not merely argument) to the contrary. 

Mapping
For independent claim 1, Examiner’s eyes are directed to the following sections as the most relevant for claim construction and reading in light of the Spec.:
receiving a first transaction request from a first computing device of a first enterprise [Spec. at 0022 “healthcare enterprises, government…, insurance companies….”, 0032 “Mth enterprise”], the first transaction request [Spec. at Fig. 5 Item 504 & 0057] comprising computer-readable content [Spec. at 0019 “document content, audio content, and video content”] and metadata [Spec. at 0041 “metadata…includes an identifier for the source system…a file type…a data of creation of the computer-readable content, and a file size….” “metadata may also include a data…and access permission.”] for the computer-readable content [Spec. at 0026 “document [such as]…PDF…, a word document, video content, audio content, or image content.”];
responsive to receiving the first transaction request, generating a first hash based upon the metadata for the computer-readable content [Spec. at Fig. 5 Item 506; 0057];
responsive to storing the computer-readable content and the metadata for the computer-readable content in the data store, generating a content identifier for the computer-readable content; [Spec. Fig. 5 Item 508; 0057]
generating a second hash based upon the first hash and the content identifier; [Spec. at Fig. 5 Item 510; 0057]
causing a block to be added to a blockchain maintained by a plurality of computing devices in a blockchain network, the block comprising the second hash [Spec. at Fig. 5 Item 512; 0057], wherein the plurality of computing devices achieves a consensus with respect to addition of the block to the blockchain [Spec. at Fig. 5 Item 512; 0057], wherein a transaction identifier is produced responsive to the consensus being achieved [0057 “transaction identifier and a key”];
responsive to the consensus being achieved, storing the transaction identifier in the data store; and [Spec. at Fig. 5 Item 514; 0057]
responsive to receiving a second transaction request comprising an identifier for the computer-readable content from a second computing device of a second enterprise, providing the second computing device with access to the computer-readable content based upon the identifier for the computer readable content, the block in the blockchain, and the transaction identifier [Spec. at Fig. 5 Item 516; 0057].

Id (bracketing added).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-11, and 19-20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over (A) KAKAVAND US20180341648A1, which has (Ai) NAKAMOTO “Bitcoin A Peer-to-Peer Electronic Cash System” incorporated by reference, in view of (B) LUTHRA US10402376.

KAKAVAND’s Incorporation by Reference
NAKAMOTO’s “Bitcoin A Peer-to-Peer Electronic Cash System” is incorporated by reference in the primary reference of (A) KAKAVAND in para. 0024. Citations to NAKAMOTO are through KAKAVAND and may take the following form for example: (0024 (citing Nakamoto 2009); Nakamoto at p. 4, Section 7 (“hashed in a Merkle Tree”)). Additionally, NAKAMOTO may be consulted to elucidate any details on blockchain that may not be express in KAKAVAND. A copy of NAKAMOTO is furnished as NPL with the rejection. NAKAMOTO is labeled as (Ai) as it is within the primary reference of (A).

Claims as a Whole
Reading in light of the Spec., the instant Disclosure starts off by discussing blockchain technology at a high level and its use for content such as “images, documents, and audio.” See Spec. at 0002, 0003. Regarding limitations within the art, Applicant rights: “Conventional approaches for storing off-chain content suffer[.]” See Spec. at 0004 (emphasis added). Examiner notes that off-chain is a term of art. While the instant claims do not use the language of “off-chain,” it is clear that the “data store” in instant claim 1 is a repository that is separate from the “blockchain network” which is also recited in instant claim 1. Therefore, the scope and content of the claims are directed towards content storage using off-chain blockchain repository.

KAKAVAND’s principle function maps to the instant claims because KAKAVAND links a private database to the blockchain. Using Fig. 4 as best-representative, KAKAVAND discloses (i) a blockchain ledger that links to a private repository and (ii) the private repository links to the blockchain. Compare KAKAVAND Fig. 4 Item 409 (linking the repository 410 to the blockchain 401) with KAKVAND Fig. 4 Item 415 (linking the blockchain 401 to the repository 410).
Using the linked system, KAKAVAND teaches claims 1 and 19 by teaching contract management by storing contracts off the blockchain ledger. KAKAVAND teaches as follows:
a processor; (Fig. 2 Item 108)
a data store; and (Fig. 4 Item 410)
memory storing instructions that, when executed by the processor, cause the processor to perform acts comprising: (Fig. 2 Item 108)
receiving a first transaction request from a first computing device of…the first transaction request comprising computer-readable…and metadata for the computer-readable [contract] (Fig. 3 Item 302 INIT; 0061 “a user…contract details”, 0064 “contract data and metadata 414”);
responsive to receiving the first transaction request, generating a first hash based upon the metadata for the computer-readable [contract] (Fig. 4 Item 415;0024 (citing Nakamoto 2009), 0041 “cryptographic hash of the contract data”, 0065 “cryptographic hash of the contract”; see also Nakamoto at p. 4, Section 7 (“hashed in a Merkle Tree”));
responsive to storing the computer-readable [contract] and the metadata for the computer-readable [contract] in the data store (Fig. 3 Items 307 “PRIVATE STORAGET”, 309, 310; 0064 “contract data and metadata 414”, 0071)….
generating a second hash (0024 (citing Nakamoto 2009); Nakamoto at p. 4, Section 7 (“hashed in a Merkle Tree”)) based upon the first hash (Fig. 4 Item 415; 0041 “cryptographic hash of the contract data”)….
causing a block to be added to a blockchain maintained by a plurality of computing devices in a blockchain network, the block comprising the second hash (Fig. 4 Item 415; 0041 “cryptographic hash of the contract data”, 0065 record 404a “includes a cryptographic hash of the contract data”), wherein the plurality of computing devices achieves a consensus with respect to addition of the block to the blockchain (0017 “Synchrony”, 0029 (using blockchain/bitcoin as terms of art disclosing “publish” in a network)), wherein a transaction identifier is produced responsive to the consensus being achieved (0055 “distributed ledger transaction information (e.g., Bitcoin transaction hash identifiers)”, 0057 (same/similar));
responsive to the consensus being achieved, storing the transaction identifier in the data store; and (Fig. 4 Items 409; 0072 “references [of the ledger] stored in the Private Repository Database”)
responsive to receiving a second transaction request comprising an identifier for the computer-readable content from a second computing device of a second enterprise, providing the second computing device with access to the computer-readable [contract] based upon the identifier (0064 for example “Credentials” when using the view) for the computer readable content (Fig. 4 Item 415; 0065 referencing “415”), the block in the blockchain (Fig. 4 Item 415; 0041 “cryptographic hash of the contract data”, 0065 record 404a “includes a cryptographic hash of the contract data”), and the transaction identifier (Fig. 4 Items 409; 0072 “references [of the ledger] stored in the Private Repository Database”).

NAKMOTO is incorporated by reference and is therefore part of KAKAVAND. However, assuming arguendo that KAKAVAND does not anticipate the double hashing (i.e., the “first hash” and “second hash” in the claim) with the incorporation, Examiner submits:
It would therefore be obvious to a POSITA at the filing date to combined contract management teachings of KAKAVAND with the Merkle Tree processing of NAKAMOTO in order to save disk space while providing data integrity. Nakamoto at p. 4, Section 7.

While KAKAVAND teaches a private repository between two (2) users, it does not teach the term of art of “enterprise” which appears as “first enterprise” and “second enterprise” in the claim. Additionally, the enterprise in the claim relates to “content” which is examiner is taking as digital media. Also, while KAKAVAND does teach contract metadata and the contract data itself, it does not teach a content ID. KAKAVAND’s deficiencies are represented below with the following language:
a first enterprise…second enterprise…content…
generating a content identifier for the computer-readable content; 
LUTHRA teaches enterprise management for digital media along with a content ID:
a first enterprise (Fig. 3C Items “Enterprise A” and “Enterprise B”)…content (TITLE “SECURE CLOUD-BASED SHARED CONTENT”, Fig. 4A Item “Shared Content Objects”, Fig. 6A (showing file types))
generating a content identifier for the computer-readable content; (Fig. 4A Item objID in both tables; col. 13 ll. 65-67 “objID”, col. 14 ll. 25-30 “objID”)
LUTHRA additionally teaches content management between two users. Specifically, the citation below relates to a login of a second user that allows for sharing between enterprises.
responsive to receiving a second transaction request comprising an identifier for the computer-readable content from a second computing device of a second enterprise (Fig. 7B Item “enterprise credentials (e.g., login”, “7B70”; col. 20 ll. 30-67)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the system KAKAVAND (or KAKAVAND-NAKAMOTO) with the content management teachings of LUTHRA by substituting out of the management contracts of KAKAVAND with the management of digital media in LUTHRA in order to provide alternative type of service (i.e., contract service versus media) without changing the principle management function of KAKAVAND as this is nothing more than just file management.

Regarding claim 5 KAKAVAND teaches:
wherein the server computing device is a cloud-based computing platform (0064 “in a cloud”).

Regarding claim 6 KAKAVAND teaches:
prior to receiving the first transaction request, causing an instance of the blockchain to be distributed to each of the plurality of computing devices, thereby generating the blockchain network (0045, 0047; Claims 5, 6; see also 0024 (incorporating Nakamoto)).

Regarding claim 7 KAKAVAND teaches:
wherein the first computing device and the second computing device are members of the blockchain network (0024, 0027, 0043).

Regarding claim 8 KAKAVAND teaches:
wherein the second computing device is not a member of the blockchain network (Fig. 1 Item 101, 109; 0043).

Regarding claim 9 LUTHRA teaches:
wherein the computer-readable content comprises:
audio content; video content; or image content (col. 18 ll. 20-30).

Regarding claim 10 KAKAVAND teaches:
wherein the blockchain network is a private blockchain network (0070 “private ledger”, 0073 (same)).

Regarding claim 11 KAKAVAND teaches:
wherein the server computing device (Fig. 2 Item 108)…
KAKAVAND does not teach:
is comprised by an enterprise content management system.
LUTHRA teaches:
is comprised by an enterprise content management system (Fig. 3C Items “Enterprise A” and “Enterprise B”).

Regarding claim 20 KAKAVAND teaches:
wherein the first computing device and the second computing device each maintain an instance of the blockchain (0045, 0047; Claims 5, 6; see also 0024 (incorporating Nakamoto)).

Claims 2, 3, and 4 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over (A) KAKAVAND, (Ai) NAKAMOTO, and (B) LUTHRA in view of (C) HENNEBERT US-20190294817-A1.
Regarding claim 2 KAVAVAND teaches:
prior to causing the block to be added to the blockchain (0055 “distributed ledger transaction information (e.g., Bitcoin transaction hash identifiers)”, 0057 (same/similar))…wherein the block further comprises a timestamp (Fig. 4 Item 405a; 0018, 0041 “time-stamp”, 0073 (“time-stamp”); see also Nakamoto at pp. 1 “timestamp[] transactions”, 5 (“timestamped in”))…and a hash of a previous block in the blockchain (0024 “chain of blocks”).
Neither KAKAVAND nor LUTHRA teach: 
generating a share token, wherein the share token comprises an identifier for a user of the second computing device,
HENNEBERT teaches:
generating a share token (0061 “generates tokens [for] access rights”), wherein the share token comprises an identifier for a user of the second computing device (0071 Item “public key user”; compare 0071 Item “public key owner”),

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of KAKAVAND-LUTHRA (or KAKAVAND-NAKAMOTO-LUTHRA) with the teaching of HENNEBERT’s token in order to provide mobile type of authentication service that is tied to a respective digital asset as the token is a data structure that allow for a storage data types that may be used to make authentication extensible. See HENNEBERT at 0071 (showing data types to be used). 

Regarding claim 3 KAVAVAND teaches:
retrieving the computer-readable…from the data store based upon the identifier for the computer-readable…(0064 data “accessible via the URL…with credentials”)…;
generating a test hash of the computer-readable…(Fig. 4 Item 415; 0041 “cryptographic hash of the contract data”, 0065 “cryptographic hash of the contract”);
KAKVAND does not teach:
and the content identifier 
wherein providing the second computing device with access to the computer-readable content comprises: providing access to the computer-readable content…
LUTHRA teaches:
and the content identifier (Fig. 4A Item objID in both tables; col. 13 ll. 65-67 “objID”, col. 14 ll. 25-30 “objID”)
wherein providing the second computing device with access to the computer-readable content comprises: (col. 20 ll. 55-67)
providing access to the computer-readable content (col. 20 ll. 55-67)…
Neither KAKAVAND nor LUTHRA teach: 
retrieving the second hash from the blockchain using the transaction identifier performing a comparison between the test hash and the second hash; and 
when the comparison indicates that the test hash and the second hash are identical.
HENNEBERT teaches:
retrieving the second hash from the blockchain using the transaction identifier (Fig. 5 Item 535; 0094 using hash to verify “characteristic fingerprint”, 0118 receiving token from blockchain to verify “fingerprint”) performing a comparison between the test hash and the second hash; and (Fig. 5 Item 535; 0094 using hash to verify “characteristic fingerprint”, 0118 receiving token from blockchain to verify “fingerprint”)
when the comparison indicates that the test hash and the second hash are identical (Fig. 5 Item 536 “Data processing”; 0118 “indeed corresponds”).

Regarding claim 4 HENNEBERT affirmatively teaches “verify”. However, a POSITA would appreciate that it is obvious to reverse and instead of “verify” there may be a not verify (or fail) since the two hashes may not match if the data has been altered.
…when the comparison indicates that the test hash and the second hash are not identical (Fig. 5 Item 535; 0094 using hash to verify “characteristic fingerprint”, 0118 receiving token from blockchain to verify “fingerprint”).
While neither KAKAVAND, LUTHRA, nor HENNBERT teach: generating an alarm. Alarms or alerts are old and well known. It is always obvious during a failure to provide a warning.

Claims 12, 14, 15, 16, and 18 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over (A) KAKAVAND, which has (Ai) NAKAMOTO “Bitcoin A Peer-to-Peer Electronic Cash System” incorporated by reference, in view of (B) LUTHRA in view of (D) FU “Meta-Key A Secure Data-Sharing Protocol under Blockchain-Based Decentralised Storage Architecture”.
Regarding claims 12 KAKAVAND, NAKAMOTO, and LUTHRA all teach based on the same citations above. Examiner’s motivations are the same as before. However, claim 12 includes additional language of “a key,” “the key in the data store,” and, for the block in the blockchain, “the key.” Examiner is bringing in FU which teaches a symmetric key that is stored in blockchain metadata and is downloadable by Bob for use: at p. 1 “symmetric key for data decrypt is update to blockchain system as part of metadata”, p. 3 (showing Fig. 1 (linking blockchain to Cloud) and Fig. 2 (key ciphertext on blockchain), p. 4 (Bob downloading the key).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the KAKAVAND-LUTHRA (or KAKAVAND-NAKAMOTO-LUTHRA) with the teachings of FU in order to store content on the blockchain using blockchain metadata as this would allow for secure data sharing in the cloud (i.e., blockchain). FU at p. 1 (background).

Regarding claim 14 KAKAVAND teaches:
receiving a third transaction request from the second computing device of the second enterprise, the third transaction request comprising modified computer- readable [contract] and modified metadata for the modified computer-readable (Fig. 3 Item 302 INIT; 0061 “a user…contract details”, 0064 “contract data and metadata 414”) [contract];
responsive to receiving the third transaction request, generating a third hash (0024 (citing Nakamoto 2009); Nakamoto at p. 4, Section 7 (“hashed in a Merkle Tree”))  based upon the modified metadata for the modified computer-readable (Fig. 4 Item 415; 0041 “cryptographic hash of the contract data”, 0065 “cryptographic hash of the contract”) [contract];
responsive to storing the modified computer-readable (Fig. 3 Items 307 “PRIVATE STORAGET”, 309, 310; 0064 “contract data and metadata 414”, 0071) [contract] and the modified metadata for the modified computer-readable (Fig. 3 Items 307 “PRIVATE STORAGET”, 309, 310; 0064 “contract data and metadata 414”, 0071) [contract] in the data store, generating a modified…
generating a fourth hash based upon the third hash and the modified…identifier (0024 (citing Nakamoto 2009); Nakamoto at p. 4, Section 7 (“hashed in a Merkle Tree”));
causing a second block to be added to the blockchain, the second block comprising the fourth hash, wherein the plurality of computing devices achieves a second consensus with respect to addition of the second block to the blockchain, wherein a second transaction identifier and…are produced responsive to the second consensus being achieved; and (Fig. 4 Item 415; 0041 “cryptographic hash of the contract data”, 0065 record 404a “includes a cryptographic hash of the contract data”)
responsive to the second consensus being achieved, storing the second transaction identifier (Fig. 4 Items 409; 0072 “references [of the ledger] stored in the Private Repository Database”)…
KAKAVAND does not teach:
content identifier for the computer-readable content;
content
and the second key in the data store.
LUTHRA teaches:
content (Fig. 3C Items “Enterprise A” and “Enterprise B”)… content (TITLE “SECURE CLOUD-BASED SHARED CONTENT”, Fig. 4A Item “Shared Content Objects”, Fig. 6A (showing file types))
Neither KAKAVAND nor LUTHRA teach:
and the second key in the data store.
FU teaches:
and the second key in the data store (Fu teaches at p. 1 “symmetric key for data decrypt is update to blockchain system as part of metadata”, p. 3 (showing Fig. 1 (linking blockchain to Cloud) and Fig. 2 (key ciphertext on blockchain)).

Regarding claim 15 KAKAVAND teaches:
…wherein an enterprise server computing device of the first enterprise validates the computer-readable content and the metadata for the computer-readable content (Fig. 3 Item 306; 0062),
…responsive to the enterprise server computing device validating the computer-readable content and the metadata (Fig. 3 Item 306; 0062).

KAKAVAND does not teach:
wherein the first computing device generates the computer-readable content and the metadata for the computer-readable content,
wherein the first computing device transmits the computer-readable content and the metadata to the server computing device
LUTHRA teaches:
wherein the first computing device generates the computer-readable content and the metadata for the computer-readable content (Fig. 6B Item 625; col. 18 ll. 20-32),
wherein the first computing device transmits the computer-readable content and the metadata to the server computing device (col. 11 ll. 30-45 “create…file f02…received at the content management server”)

Regarding claim 16 KAKAVAND teaches:
generating a plurality of copies of the computer-readable…; and (Fig. 3A Item 307 No, 310c; col. 5 ll. 35-60 “M copies”, col. 10 ll. 4-35)
causing the plurality of copies of the computer-readable…to be stored in a plurality of data stores (col. 5 ll. 35-60, col. 10 ll. 40-60 “at least one storage devices 220”).
KAKAVAND does not teach:
content
LUTHRA teaches:
content (Fig. 3C Items “Enterprise A” and “Enterprise B”)…content (TITLE “SECURE CLOUD-BASED SHARED CONTENT”, Fig. 4A Item “Shared Content Objects”, Fig. 6A (showing file types))

Regarding claim 18 KAKAVAND teaches:
wherein the computer-readable…is encrypted using the key …wherein the computer-readable content is decrypted using the key when the second computing device is provided with access to the computer-readable (0010 “decrypt contract data”).
KAKAVAND does not teach:
content and a key stored in blockchain metadata
LUTHRA teaches: content (Fig. 3C Items “Enterprise A” and “Enterprise B”)… content (TITLE “SECURE CLOUD-BASED SHARED CONTENT”, Fig. 4A Item “Shared Content Objects”, Fig. 6A (showing file types))
Neither KAKAVAND nor LUTHRA teach: teach a key stored in blockchain metadata. FU teaches at p. 1 “symmetric key for data decrypt is update to blockchain system as part of metadata”, p. 3.

Claims 13 and 17 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over (A) KAKAVAND, (Ai) NAKAMOTO, (B) LUTHRA, and (D) FU in view of (C) HENNEBERT US-20190294817-A1.
Regarding claim 13 KAKAVAND teaches:
wherein providing the second computing device with access to the computer-readable…comprises:
retrieving the computer-readable…from the data store based upon the identifier for the computer-readable…(0064 data “accessible via the URL…with credentials”)…
generating a test hash of the computer-readable…(Fig. 4 Item 415; 0041 “cryptographic hash of the contract data”, 0065 “cryptographic hash of the contract”);
KAKAVAND does not teach:
content…and the content identifier;
retrieving the second hash from the blockchain using the transaction identifier performing a comparison between the test hash and the second hash; and 
providing access to the computer-readable content when the comparison indicates that the test hash and the second hash are identical.
LUTHRA teaches:
Content…and the content identifier (Fig. 4A Item objID in both tables; col. 13 ll. 65-67 “objID”, col. 14 ll. 25-30 “objID”);
providing access to the computer-readable content (col. 20 ll. 55-67) 
Neither KAKAVAND, LUTHRA, nor FU teach:
retrieving the second hash from the blockchain using the transaction identifier performing a comparison between the test hash and the second hash; and 
when the comparison indicates that the test hash and the second hash are identical.
HENNEBERT teaches:
retrieving the second hash from the blockchain using the transaction identifier (Fig. 5 Item 535; 0094 using hash to verify “characteristic fingerprint”, 0118 receiving token from blockchain to verify “fingerprint”) performing a comparison between the test hash and the second hash; and (Fig. 5 Item 535; 0094 using hash to verify “characteristic fingerprint”, 0118 receiving token from blockchain to verify “fingerprint”)
when the comparison indicates that the test hash and the second hash are identical (Fig. 5 Item 536 “Data processing”; 0118 “indeed corresponds”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of KAKAVAND, LUTHRA, and FU (or KAKAVAND, NAKAMOTO, LUTHRA, and FU) with the token of HENNEBERT in order to provide a flexible access to the blockchain. Specifically, looking at KAKAVAND, which is the primary reference as a starting point for modification, KAKAVAND stores records on the blockchain with the OP_RETURN function. Using this function, a POSITA would appreciate any amount of data may be stored. Looking at KAKAVAND, LUTHRA, and FU as a whole, FU’s metadata symmetric key may be readily integrated into KAKAVAND. Following the same logic, the token of HENNEBERT may be load into the blockchain using the same OP_RETURN function without changing the principle function of the primary reference of KAKAVAND.

Regarding claim 17 KAKAVAND teaches:
prior to receiving the computer-readable content and the metadata for the computer-readable content (Fig. 4 Item 415; 0065 referencing “415”), 
KAKAVAND does not teach:
receiving user credentials for a user of the first computing device;
responsive to authenticating the user based upon the user credentials, generating a token; and 
transmitting the token to the first computing device, wherein the first computing device utilizes the token to access the blockchain.
LUTHRA teaches:
receiving user credentials for a user of the first computing device (Fig. 7B Item “7B10”; col. 20 ll. 30-67);
Neither KAKAVAND, LUTHRA, nor FU teach:
responsive to authenticating the user based upon the user credentials, generating a token; and 
transmitting the token to the first computing device, wherein the first computing device utilizes the token to access the blockchain.
HENNEBERT teaches:
responsive to authenticating the user based upon the user credentials, generating a token; and (0061 “generates tokens [for] access rights”)
transmitting the token to the first computing device, wherein the first computing device utilizes the token to access the blockchain (Fig. 5 Item 512; 0111).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685